Exhibit 10.2

 

October __, 2005

 

[Name of Employee]

[Address]

[Address]

 

  Re: Retention Bonus

 

Dear __________,

 

We are pleased to offer you a cash incentive to remain employed with the
Company. We are offering you the retention bonus described in this letter
agreement because we recognize that you are critical to the success of our
future business operations and you have the potential to make a significant
impact on our future growth.

 

In consideration of your continued employment, you will be eligible to receive a
retention bonus equal to 150% of your annual base salary in effect on
October 19, 2005 (the “Retention Bonus”). For example, if your annual base
salary is $200,000, you would eligible to receive a Retention Bonus in the
amount of $300,000.

 

The Retention Bonus shall be payable in two equal cash payments, the first on
October 19, 2006 and the second on October 19, 2007, on the condition that you
are still employed by the Company through the date of payment; provided that if
(i) you are earlier terminated without Cause, or (ii) you resign for Good
Reason, as such terms are defined in your Change of Control agreement, the full
amount of the bonus then unpaid shall be payable, upon delivery of a full
release in satisfactory form to the Company, on the date that is six (6) months
following the date of termination of employment.

 

The terms of this letter agreement cannot be modified except in a written
document signed by a duly authorized officer of the Company and you. The
obligations in this letter agreement shall survive, and not be affected by, a
Change of Control and shall be binding on SumTotal and its successors. Nothing
in this letter agreement shall modify or affect the terms of your Change of
Control agreement, which shall remain in full force and effect.

 

If you agree to the terms of this letter agreement, please sign below and return
this letter to Donald Fowler at SumTotal Systems. Thank you in advance for your
continued service to the Company. Please feel free to contact me if you have any
questions regarding this letter agreement.

 

Sincerely,

 

Donald E. Fowler

Interim CEO and Chair of SumTotal Systems, Inc.

 

Agreed:

 

___________________        Date: ____________